Title: To Benjamin Franklin from Prince Bariatinskii, with Franklin’s Draft of a Reply, 16 September 1783
From: Bariatinskii, Ivan Sergeevich,Franklin, Benjamin
To: 


          
            Ce 16. 7bre. mardÿ
          
          Le Prince Bariatinskoÿ prie monsieur Francklein de lui faire L’honneur de venir diner chez lui aprés demain jeudi Le 18. du Courant.
          R:S:V:P:
         
          
            Addressed: à Monsieur / Monsieur Francklein / ministre plenipotentiaire des / Etats Unis de l’Amerique / près S:M:T:C: / à Passÿ
            Endorsed: Mr Franklin presents his respectful Compliments to Prince Baritinsky, with Thanks for his obliging Invitation,

which Mr F. would accept with Pleasure but that he happens to be pre-engaged.
            
              Passy, Sept. 17. 83
            
          
          
            Translate this, & let me see the Translation
          
        